Citation Nr: 0527660	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for residuals of right knee cartilage removal.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Range of motion findings for the right knee are extension 
to 11 degrees and flexion to 115 degrees, with pain at 100 to 
115 degrees, during the May 2003 VA examination.  Extension 
to 10 degrees and flexion to 85 degrees, with pain at 
85 degrees, during the March 2005 VA examination, was also 
found.

3.  The record reveals subjective complaints of severe knee 
pain associated with bending and weightbearing, instability, 
and occasional swelling and radiographic evidence of severe 
degenerative changes in the knee with subluxation of the 
tibia at the lateral knee joint.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for residuals of right knee cartilage removal, based 
on limitation of knee motion, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5259, 5261 (2005).  

2.  The criteria for a separate 10 percent disability rating 
for residuals of right knee cartilage removal, based on knee 
instability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 
5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right knee disability is currently evaluated as 
20 percent disabling under Diagnostic Code (Code) 5259, 
removal of semilunar cartilage, symptomatic, and Code 5261, 
limitation of extension of the leg.  38 C.F.R. § 4.71a.  

The current 20 percent rating exceeds the maximum rating 
available under Code 5259.  In order to warrant a 30 percent 
evaluation under Code 5261, leg extension must be limited to 
20 degrees.  In addition, a 30 percent rating is assigned for 
limitation of leg flexion under Code 5260 when flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Code 5003 
(disability from degenerative arthritis is rated according to 
the appropriate diagnostic code for limitation of motion of 
the affected joint).  Even with consideration of pain, the 
veteran does not meet the 30 percent requirement.  Finally, a 
maximum rating of 30 percent may be granted under Code 5257 
is there is severe disability from recurrent subluxation or 
lateral instability of the knee.    

The Board notes that other diagnostic codes for knee 
disability provide for ratings greater than 20 percent.   
However, there is no evidence of knee ankylosis (Code 5256) 
or malunion of the tibia and fibula (Code 5262).  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).	

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In addition, when evaluating disability 
from arthritis, objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint must be considered.  38 C.F.R. 
§ 4.59.  See VAOPGCPREC 9-98 (the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for degenerative arthritis).

VA outpatient treatment records generally reflect complaints 
of right knee pain.  VA examinations reports indicated that, 
subjectively, the veteran describes severe knee pain 
associated with bending and weightbearing, as well as 
occasional swelling.  Radiographic studies show severe 
degenerative changes in the knee.  The report of the May 2003 
VA orthopedic examination reflects right knee extension to 11 
degrees and flexion to 115 degrees, with pain at 100 to 115 
degrees.  

During the March 2005 VA orthopedic examination, there was 
right knee extension to 10 degrees and flexion to 85 degrees, 
with pain at 85 degrees.  In each case, the pain increased 
with repetition but did not affect motion.  Therefore, even 
considering functional loss, the overall disability picture 
does not more closely approximate the criteria for a 30 
percent evaluation on the basis of limitation of motion under 
Codes 5260 or 5261.  38 C.F.R. § 4.7.  Therefore, on the 
basis of limitation of motion, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating.  38 C.F.R. § 4.3.    

However, the Board notes that, during both VA examinations, 
the veteran reported frequent instability and giving way, as 
well as locking, of the right knee.  At the time of the March 
2005 VA examination, he was using a knee brace.  However, the 
veteran denied any episode of dislocation or recurrent 
subluxation.  The Board emphasizes that, on physical 
examination, neither VA examiner was able to reproduce knee 
subluxation or instability.  However, the Board acknowledges 
that a report of private magnetic resonance imaging (MRI) of 
the right knee performed in October 2003 shows that the tibia 
was subluxed posteriorly at the level of the lateral knee 
joint.  The Board finds this report is entitled to some 
probative weight. 

A veteran who has arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257.  VAOPGCPREC 
23-97.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran 
is entitled to separate disability ratings for different 
manifestations of the same disability when the symptomatology 
of one manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  The veteran's 
current 20 percent rating is assigned on the basis of 
limitation of motion.  The Board finds sufficient evidence of 
instability or subluxation to warrant a separate rating under 
Code 5257.  Based on the limited evidence of associated 
disability, the Board finds that no more than a 10 percent 
rating, for slight disability, is in order under Code 5257.  
38 C.F.R. § 4.7.  Post-service medical records, as a whole, 
provide evidence against a finding of greater than 10 percent 
for instability, including, most importantly, the VA 
examinations cited above. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  That is, by letter dated in April 
2003, as well as the May 2003 rating decision and January 
2004 statement of the case and subsequent supplemental 
statements of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  In addition the January 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The Board observes that the RO provided VCAA notice prior to 
the May 2003 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Board concedes 
that the letter does not specifically ask the veteran to 
provide any evidence in his possession that pertains to the 
claim. Id. at 120-21.  However, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim, accomplished in the 
documents discussed above.  In addition, the Board notes that 
in April 2005 the veteran indicated that he had no additional 
relevant evidence to submit.  Therefore, any defect in the 
content of the VCAA notice is not shown to be prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Moreover, the 
Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation of 
prejudice to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records and relevant medical 
examinations, as well as all private medical records the 
veteran identified and authorized VA to obtain.  There is no 
indication or allegation that additional relevant evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A. 


ORDER

A disability rating greater than 20 percent for residuals of 
right knee cartilage removal, limitation of knee motion, is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent rating for residuals 
of right knee cartilage removal, and knee instability, is 
granted.   


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


